        Case 2:19-bk-10119-RK                      Doc 92 Filed 06/11/19 Entered 06/11/19 17:10:40                                     Desc
                                                    Main Document     Page 1 of 1


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                                       14841 Dallas Parkway, Suite 425
                                                             Dallas, Texas 75254

A true and correct copy of the foregoing document entitled (specify): OPPOSITION TO DEBTOR’S MOTION FOR
ORDER AUTHORIZING USE OF ESTATE PROPERTY NOT IN THE ORDINARY COURSE OF BUSINESS TO CAUSE
DPE INVESTMENT INC., TO DISSOLVE; DECLARATION IN SUPPORT THEREOF; EXHIBITS IN SUPPORT
THEREOF; REQUEST FOR JUDICIAL NOTICE IN SUPPORT THEREOF; and SUBSTITUTION OF ATTORNEY will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
6/11/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Baruch C. Cohen: bcc@BaruchCohenEsq/com                                                     David A Tilem: davidtilem@tilemlaw.com
Todd S Garan: ch11ecf@aldridgepite.com                                                      Sean C Ferry: sferry@rasflaw.com
Valerie Smith: claims@recoverycorp.com                                                      Hatty K. Yip: hatty.yip@usdoj.gov
Edward A Treder: cdcaecf@bdfgroup.com
Nichole Glowin: nglowin@wrightlegal.net
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 6/11/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

United States Bankruptcy Court Judge
The Honorable Robert N. Kwan
255 E. Temple St., Suite 1682
Los Angeles, CA 90012
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 6/11/2019                       Bristol Cox                                                    /s/ Bristol Cox
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
